                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                AT BOWLING GREEN

FLOYD SCHAMBON                                                                       PETITIONER

v.                                                     CIVIL ACTION NO. 1:18-CV-P157-GNS

KEITH HELTON                                                                       RESPONDENT

                                  MEMORANDUM OPINION

       This matter is before the Court on a petition for a writ of habeas corpus pursuant to

28 U.S.C. § 2254 (DN 1).

       At the outset, the Court notes that the instant petition was signed by Barbara Schambon

on behalf of her husband and co-defendant, Floyd Schambon (DN 1). Attached to the petition is

an affidavit signed by Mr. Schambon in which he states that Ms. Schambon “may file all papers

relating to my 2254 filing and that she will sign for me in in all matters pertaining the 2254.”

Thus, it appears that both Schambons would like Ms. Schambon to be proceed in this action on

Mr. Schambon’s behalf. However, in federal court, a non-attorney must proceed either through

licensed counsel or on his own behalf. See 28 U.S.C. § 1654; see also Cavanaugh ex rel.

Cavanaugh v. Cardinal Local School Dist., 409 F.3d 753, 755 (6th Cir. 2005) (“Because, by

definition, pro se means to appear on one’s own behalf, a person may not appear pro se on

another person’s behalf in the other’s cause of action.” ). Nonetheless, because the Court is not

authorized to consider this second or successive petition in light of the Sixth Circuit’s recent

ruling, as explained herein, it need not deny the petition on this basis.

       In the cover letter enclosing the petition (DN 1-2), Ms. Schambon states that this petition

is a second or successive habeas corpus petition and that Mr. Schambon recently filed a motion

in the Sixth Circuit Court of Appeals seeking authorization to file a second or successive habeas
petition in accordance with 28 U.S.C. § 2244(b)(3).1 She asserts that she is uncertain if the

motion filed in the Sixth Circuit tolled the one-year statute of limitations governing the instant

§ 2254 petition she filed in this Court, which she reports would have expired on December 7,

2018. She requests the Court to “hold” the instant petition “till [she] can find out from the

federal Circuit Court if they will give permission to allow the 2254’s to proceed.” A review of

the Sixth Circuit docket shows that the Sixth Circuit denied Mr. Schambon’s motion for an order

authorizing him to file a second or successive § 2254 petition on January 4, 2019. See In re:

Floyd Schambon, No. 18-5654 (DN 10).

         “Before a second or successive application . . . is filed in the district court, the applicant

shall move in the appropriate court of appeals for an order authorizing the district court to

consider the application.” 28 U.S.C. § 2244(b)(3)(A). “[W]hen a second or successive petition

for habeas corpus relief or § 2255 motion is filed in the district court without § 2244(b)(3)

authorization from [the Sixth Circuit Court of Appeals], the district court shall transfer the

document to [the Sixth Circuit Court of Appeals] pursuant to 28 U.S.C. § 1631.” In re Sims, 111

F.3d 45, 47 (6th Cir. 1997). However, when the appeals court has already denied a motion for

authorization to file a second or successive petition, transferring the petition to the appellate

court would be futile. Harris v. Warden, Chillicothe Corr. Inst., No. 3:15-cv-1792015, 2015

U.S. Dist. LEXIS 98359, at *2 (S.D. Ohio July 28, 2015) (“Because the Sixth Circuit has already

refused permission for a second or successive petition, transferring the case to that court under In

re Sims, 111 F.3d 45 (6th Cir. 1997), would be a futile act.”), report and recommendation



1
 Ms. Schambon also filed a second or successive § 2254 petition in this Court on her own behalf, Schambon v.
Conover, 1:18-cv-P156-GNS, on the same date she filed the instant petition. The Court dismissed Ms. Schambon’s
petition because the Sixth Circuit also denied her motion for an order authorizing her to file a second or successive
§ 2254 petition.

                                                          2
adopted, 2015 U.S. Dist. LEXIS 139899 (S.D. Ohio Oct. 14, 2015); see also Robles v. Lempke,

No. 09-CV-2636 (AMD) (JO), 2018 U.S. Dist. LEXIS 42091, at *10 (E.D.N.Y. Mar. 14, 2018)

(“Of course, if the Second Circuit has already denied certification, any transfer to the Second

Circuit for certification would be futile.”) (internal quotation marks omitted). Therefore, because

the Sixth Circuit has already denied Mr. Schambon’s motion for authorization to file a second or

successive petition, transferring the instant petition to the Sixth Circuit would be futile.

        Finding that this Court is not authorized to consider the instant petition under

§ 2244(b)(3)(A), the § 2254 petition must be dismissed.

                             CERTIFICATE OF APPEALABILITY

        In the event that this decision is appealed, a certificate of certificate of appealability must

be obtained. 28 U.S.C. § 2253(c)(1)(A); Fed. R. App. P. 22(b). A district court must issue or

deny a certificate of appealability and can do so even though the petitioner has yet to make a

request for such a certificate. Castro v. United States, 310 F.3d 900, 903 (6th Cir. 2002). When

a district court denies a petition on procedural grounds without addressing the merits of the

petition, a certificate of appealability should issue if the petitioner shows “that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). When a plain procedural bar

is present and the district court is correct to invoke it to dispose of the matter, a reasonable jurist

could not conclude either that the court erred in dismissing the motion or that the petitioner

should be allowed to proceed further. Id. In such a case, no appeal is warranted. Id. This Court

is satisfied that no jurists of reason could find its procedural ruling to be debatable. Thus, no

certificate of appealability is warranted in this case.

                                                   3
         The Court will enter a separate Order consistent with this Memorandum Opinion.

Date:   March 7, 2019




cc:     Petitioner, pro se
        Respondent
4416.011




                                               4
